FILED
                             NOT FOR PUBLICATION                            MAR 09 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ZHEN ZHOU YUN,                                    No. 09-71792

               Petitioner,                        Agency No. A078-751-008

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Zhen Zhou Yun, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the denial of a motion to reopen. Iturribarria v. INS, 321 F.3d

889, 894 (9th Cir. 2003). We deny the petition for review.

      The BIA did not abuse its discretion in denying Yun’s second motion to

reopen as untimely, because she filed it over four years after the BIA issued its

final administrative order, see 8 C.F.R. § 1003.2(c)(2), and Yun failed to

demonstrate changed circumstances in China to qualify for the regulatory

exception to the time limit for filing motions to reopen,

see 8 C.F.R. § 1003.2(c)(3)(ii); see also Lin v. Holder, 588 F.3d 981, 988-89 (9th

Cir. 2009) (concluding record did not establish change in family planning laws or

enforcement of such laws that would establish changed country conditions

excusing untimely motion to reopen).

      Contrary to Yun’s contention, the BIA adequately considered the evidence

presented with the motion to reopen. See Najmabadi v. Holder, 597 F.3d 983, 990-

91 (9th Cir. 2010) (BIA must consider issues raised and announce its decision in a

manner sufficient for reviewing court to perceive that it has heard and thought and

not merely reacted).

      PETITION FOR REVIEW DENIED.




                                          2                                    09-71792